Exhibit 10.5

 

THIS WARRANT CERTIFICATE AND THE UNDERLYING SHARES OF COMMON STOCK REPRESENTED
BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED AND MAY NOT BE OFFERED OR SOLD IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER SAID ACT.

 

February 9, 2005

 

PARTICLE DRILLING TECHNOLOGIES, INC.

 

FORM OF COMMON STOCK PURCHASE WARRANT

 

Number of Shares: 1,500,000

(subject to adjustment)

 

This Warrant (the “Warrant”) issued by Particle Drilling Technologies, Inc., a
Nevada corporation (formerly known as MedXLink Corp.) (the “Company”) is the
warrant referred to in, and is issued pursuant to, that certain Amended and
Restated Master Private Placement Engagement Letter (the “Letter Agreement”),
dated February 8, 2005 between the Company and Tejas Securities Group, Inc.

 

This Warrant certifies that, for cash in the amount of $100, which shall
constitute good and valuable consideration, the Company grants to Tejas
Securities Group, Inc. (including any successors or assigns, the “Holder”), the
right to subscribe for and purchase from the Company, at any time on or prior to
the Expiration Date (as defined herein), 1,500,000 shares of Common Stock (such
shares and/or any other securities that may be deliverable on exercise hereof,
the “Warrant Shares”), at the Exercise Price (as defined herein), all subject to
the terms, conditions and adjustments herein set forth.  The number of Warrant
Shares and the Exercise Price are subject to adjustment as provided in
Section 3.  This Warrant is issued subject to the following terms and
conditions:

 

1.                                       Definitions  As used in this Warrant,
the following terms shall have the respective meanings set forth below or
elsewhere in this Warrant as referred to below:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this Warrant,
“control,” when used with respect to any specified Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

1

--------------------------------------------------------------------------------


 

“business day” (whether such term is capitalized or not) means any day except
Saturday, Sunday and any day which shall be a federal legal holiday or a day on
which banking institutions in the State of New York or the State of Texas are
authorized or required by law or other governmental action to close.

 

“Common Stock” means the common stock, $0.001 par value per share, of the
Company (including any securities into which or for which such shares may be
exchanged for, or converted into, pursuant to any stock dividend, stock split,
stock combination, recapitalization, reclassification, reorganization or other
similar event).

 

“Company” has the meaning set forth in the preamble hereof.

 

“Exercise Price” means $2.00 per share of Common Stock, as such amount may be
adjusted from time to time pursuant to Section 3 hereof.

 

“Expiration Date” means February 9, 2015.

 

“Fair Market Value” shall mean on any date (i) if the Common Stock is quoted on
Nasdaq or listed on a national securities exchange, then the last reported sale
price per share of Common Stock on Nasdaq or any national securities exchange in
which such Common Stock is quoted or listed, as the case may be, on such date
or, if no such sale price is reported on such date, such price on the next
preceding business day in which such price was reported, (ii) if the Common
Stock is actively traded over-the-counter, then the last sales price quoted, if
determinable, or, if not determinable, the average of the closing bid and asked
prices quoted on the OTCBB (or similar system) on such date or (iii) if such
Common Stock is not traded, quoted or listed on Nasdaq or any national
securities exchange or the over-the-counter market, then the fair market value
of a share of Common Stock, as determined in good faith by the Board of
Directors of the Company.

 

“Holder” has the meaning set forth in the preamble of hereof.

 

“Majority Holders” means the holders of more than 50% of the aggregate number of
Warrant Shares issuable upon the exercise of (a) this Warrant and (b) any
warrants issued upon the transfer of portions of this Warrant by the Holder to
other holders.

 

“OTCBB” means the OTC Bulletin Board.

 

“Person” (whether or not capitalized) means an individual, entity, partnership,
limited liability company, corporation, association, trust, joint venture,
unincorporated organization, and any government, governmental department or
agency or political subdivision thereof.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of the date hereof, as it may be amended from time to time,
by and among the Company and the Purchasers (as such term is defined therein).

 

2

--------------------------------------------------------------------------------


 

2.                                       Exercise of Warrant.

 

2.1                                 Exercise Period.   On the terms and subject
to the conditions contained herein, the Holder may exercise this Warrant at any
time and from time to time on any Business Day starting on the date hereof and
ending at 5:00 p.m., Eastern Time, on the Expiration Date.  The Expiration Date
shall be extended for any period that the registration statement contemplated in
Section 4 fails to remain effective.

 

2.2                                 Method of Exercise; Payment.

 

(a)                                  Cash Exercise.  Subject to all of the terms
and conditions hereof, this Warrant may be exercised, in whole or in part, at
any time and from time to time during the period commencing on the date hereof
and ending at 5:00 p.m., Eastern Time, on the Expiration Date, by surrender of
this Warrant to the Company at its principal office, accompanied by a
subscription substantially in the form attached hereto, executed by the Holder
and accompanied by (a) wire transfer of immediately available funds or (b)
certified or official bank check payable to the order of the Company, in each
case in the amount obtained by multiplying (i) the number of Warrant Shares for
which the Warrant is being exercised, as designated in such subscription, by
(ii) the Exercise Price.  Thereupon, the Holder shall be entitled to receive the
number of duly authorized, validly issued, fully paid and nonassessable Warrant
Shares determined as provided for herein.

 

(b)                                 Cashless Exercise/Conversion.  Subject to
all of the terms and conditions hereof, the Holder shall have the right to
convert this Warrant, in whole or in part, at any time and from time to time
during the period commencing on the date hereof and ending at 5:00 p.m., Eastern
Time, on the Expiration Date, by surrender of this Warrant to the Company at its
principal office, accompanied by a conversion notice substantially in the form
attached hereto, executed by the Holder.  Thereupon, the Holder shall be
entitled to receive a number of duly authorized, validly issued, fully paid and
nonassessable Warrant Shares equal to:

 

(i)                                     (A)(x) the number of Warrant Shares
(subject to adjustment as provided in Section 3 hereof) which such Holder would
be entitled to receive upon exercise of such Warrant for the number of Warrant
Shares designated in such conversion notice (without giving effect to any
adjustment thereof pursuant to this subsection), multiplied by (y) the Fair
Market Value of each such Warrant Share so receivable upon such exercise

 

minus

 

(B)(x) the number of Warrant Shares subject to adjustment as provided in
Section 3 hereof which such Holder would be entitled to receive upon exercise of
such Warrant for the number of Warrant Shares designated in such conversion
notice (without giving effect to any adjustment thereof pursuant to this
subsection), multiplied by (y) the Exercise Price

 

divided by

 

(ii)                                  the Fair Market Value per Warrant Share.

 

3

--------------------------------------------------------------------------------


 

2.3                                 Delivery of Stock Certificates on Exercise. 
As soon as practicable after the exercise of this Warrant, and in any event
within three (3) business days thereafter, the Company, at its expense, and in
accordance with applicable securities laws, will cause to be issued in the name
of and delivered to the Holder, or as the Holder may direct (subject in all
cases, to the provisions of Section 8 hereof), a certificate or certificates for
the number of Warrant Shares purchased by the Holder on such exercise, plus, in
lieu of any fractional share to which the Holder would otherwise be entitled,
cash equal to such fraction multiplied by the Fair Market Value.

 

2.4                                 Warrant Shares To Be Fully Paid and
Nonassessable.  All Warrant Shares issued upon the exercise of this Warrant
shall be duly authorized, validly issued, fully paid and nonassessable, free of
all liens, taxes, charges and other encumbrances or restrictions on sale (other
than those set forth herein).

 

2.5                                 Issuance of New Warrants; Company
Acknowledgment.  Upon any partial exercise of this Warrant, the Company, at its
expense, will forthwith and, in any event within three (3) business days, issue
and deliver to the Holder a new warrant or warrants of like tenor, registered in
the name of the Holder, exercisable, in the aggregate, for the balance of the
Warrant Shares.  Moreover, the Company shall, at the time of any exercise of
this Warrant, upon the request of the Holder, acknowledge in writing its
continuing obligation to afford to the Holder any rights to which the Holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant; provided, however, that if the Holder shall fail to
make any such request, such failure shall not affect the continuing obligation
of the Company to afford to the Holder any such rights.

 

2.6                                 Payment of Taxes and Expenses.  The Company
shall pay any recording, filing, stamp or similar tax which may be payable in
respect of any transfer involved in the issuance of, and the preparation and
delivery of certificates (if applicable) representing, (i) any Warrant Shares
purchased upon exercise of this Warrant and/or (ii) new or replacement warrants
in the Holder’s name or the name of any transferee of all or any portion of this
Warrant.

 

2.7                                 Cooperation with Filings.  The Company shall
assist and cooperate with any Holder required to make any governmental or
regulatory filings or obtain any governmental or regulatory approvals prior to
or in connection with any exercise of this Warrant (including, without
limitation, making any filings required to be made by the Company).

 

2.8                                 Conditions.  Notwithstanding any other
provision of this Warrant, if the exercise of all or any portion of this Warrant
is to be made in connection with a registered public offering, a sale of the
Company or any other transaction or event, such exercise may, at the election of
the Holder, be conditioned upon consummation of such transaction or event in
which case such exercise shall not be deemed effective until the consummation of
such transaction or event.

 

3.                                       Adjustment of Exercise Price and
Warrant Shares.  The Exercise Price and the number of Warrant Shares shall be
subject to adjustment from time to time upon the happening of certain events as
described in this Section 3.

 

4

--------------------------------------------------------------------------------


 

3.1                                 Subdivision or Combination of Stock.  If at
any time or from time to time after the date hereof, the Company shall subdivide
(by way of stock dividend, stock split or otherwise) its outstanding shares of
Common Stock, the Exercise Price in effect immediately prior to such subdivision
shall be reduced proportionately and the number of Warrant Shares (calculated to
the nearest whole share) shall be increased proportionately, and conversely, in
the event the outstanding shares of Common Stock shall be combined (whether by
stock combination, reverse stock split or otherwise) into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination shall
be increased proportionately and the number of Warrant Shares (calculated to the
nearest whole share) shall be decreased proportionately.  The Exercise Price and
the number of Warrant Shares, as so adjusted, shall be readjusted in the same
manner upon the happening of any successive event or events described in this
Section 3.1.

 

3.2                                 Adjustments

 

(a)                                  Adjustment for Stock Dividends. If at any
time after the date hereof, the Company shall declare a dividend or make any
other distribution upon any class or series of stock of the Company payable in
shares of Common Stock, the Exercise Price in effect immediately prior to such
declaration or distribution shall be reduced proportionately and the number of
Warrant Shares (calculated to the nearest whole share) shall be increased
proportionately, to reflect the issuance of any shares of Common Stock, issuable
in payment of such dividend or distribution.  The Exercise Price and the number
of Warrant Shares, as so adjusted, shall be readjusted in the same manner upon
the happening of any successive event or events described in this Section 3.2.

 

(b)                                 Adjustments for Other Dividends and
Distributions.  In the event the Company at any time or from time to time after
the date hereof shall make or issue, or fix a record date for the determination
of holders of Common Stock entitled to receive, a dividend or other distribution
payable in securities of the Company (other than shares of Common Stock) or in
cash or other property, then and in each such event provision shall be made so
that the Holder shall receive upon exercise hereof, in addition to the number of
shares of Common Stock issuable hereunder, the kind and amount of securities of
the Company and/or cash and other property which the Holder would have been
entitled to receive had this Warrant been exercised into Common Stock on the
date of such event and had the Holder thereafter, during the period from the
date of such event to and including the exercise date, retained any such
securities receivable, giving application to all adjustments called for during
such period under this Section 3 with respect to the rights of the Holder.

 

3.3                                 Adjustments for Reclassifications.  If the
Common Stock issuable upon the conversion of this Warrant shall be changed into
the same or a different number of shares of any class(es) or series of stock
and/or the right to receive property, whether by reclassification or otherwise
(other than an adjustment under Sections 3.1 and 3.2 or a merger, consolidation,
or sale of assets provided for under Section 3.4), then and in each such event,
the Holder hereof shall have the right thereafter to convert each Warrant Share
into the kind and amount of shares of stock and other securities and property
receivable upon such reclassification, or other change by holders of the number
of shares of Common Stock into which such Warrant Shares would have been
convertible immediately prior to such reclassification or change, all subject to

 

5

--------------------------------------------------------------------------------


 

successive adjustments thereafter from time to time pursuant to and in
accordance with, the provisions of this Section 3.

 

3.4                                 Adjustments for Merger or Consolidation. In
the event that, at any time or from time to time after the date hereof, the
Company shall (a) effect a reorganization, (b) consolidate with or merge into
any other Person, or (c) sell or transfer all or substantially all of its
properties or assets or more than 50% of the voting capital stock of the Company
(whether issued and outstanding, newly issued, from treasury, or any combination
thereof) to any other person under any plan or arrangement contemplating the
consolidation or merger, sale or transfer, or dissolution of the Company (each,
a “Merger Transaction”), then, in each such case, the Holder, upon the exercise
of this Warrant as provided in Section 2.2(a) or the conversion of this warrant
as provided in Section 2.2(b) hereof at any time or from time to time after the
consummation of such reorganization, consolidation, merger or sale or the
effective date of such dissolution, as the case may be, shall receive, in lieu
of the Warrant Shares issuable on such exercise immediately prior to such
consummation or such effective date, as the case may be, the stock and property
(including cash) to which the Holder would have been entitled upon the
consummation of such consolidation or merger, or sale or transfer, or in
connection with such dissolution, as the case may be, if the Holder had so
exercised this Warrant immediately prior thereto (assuming the payment by the
Holder of the Exercise Price therefor as required hereby in a form permitted
hereby, which payment shall be included in the assets of the Company for the
purposes of determining the amount available for distribution), all subject to
successive adjustments thereafter from time to time pursuant to, and in
accordance with, the provisions of this Section 3. The Company shall not effect
any such reorganization, consolidation, merger, sale or transfer unless, prior
to the consummation thereof, the successor entity (if other than the Company)
resulting from the consolidation or merger or the entity purchasing such assets
assumes by written instrument the obligation to deliver to each holder of
Warrants such shares of stock, securities or assets as, in accordance with the
foregoing provisions, such holder may be entitled to acquire; provided, that any
assumption shall not relieve the Company of its obligations hereunder.

 

3.5                                 Continuation of Terms.  Upon any
reorganization, consolidation, merger or transfer (and any dissolution following
any such transfer) referred to in this Section 3, this Warrant shall continue in
full force and effect and the terms hereof shall be applicable to the shares of
Common Stock and other securities and property receivable upon the exercise of
this Warrant after the consummation of such reorganization, consolidation or
merger or the effective date of dissolution following any such transfer, as the
case may be, and shall be binding upon the issuer of any such Common Stock or
other securities, including, in the case of any such transfer, the Person
acquiring all or substantially all of the properties or assets or more than 50%
of the voting capital stock of the Company (whether issued and outstanding,
newly issued or from treasury or any combination thereof), whether or not such
Person shall have expressly assumed the terms of this Warrant.

 

3.6                                 Minimum Adjustment of Exercise Price.  If
the amount of any adjustment of the Exercise Price required pursuant to this
Section 3 would be less than one-tenth (1/10) of one percent (1%) of the
Exercise Price in effect at the time such adjustment is otherwise so required to
be made, such amount shall be carried forward and adjustment with respect
thereto made at the time of and together with any subsequent adjustment which,
together with such

 

6

--------------------------------------------------------------------------------


 

amount and any other amount or amounts so carried forward, shall aggregate at
least one tenth (1/10) of one percent (1%) of such Exercise Price.

 

3.7                                 Certificate as to Adjustments.  Upon the
occurrence of each adjustment or readjustment of the Exercise Price and number
of Warrant Shares pursuant to this Section 3, this Warrant shall, without any
action on the part of the Holder, be adjusted in accordance with this Section 3,
and the Company, at its expense, promptly shall compute such adjustment or
readjustment in accordance with the terms hereof and prepare and furnish to the
Holder a certificate setting forth such adjustment or readjustment, showing in
detail the facts upon which such adjustment or readjustment is based.  The
Company will forthwith send a copy of each such certificate to the Holder in
accordance with Section 9.4 below.

 

4.                                       Registration Rights.  Upon the written
request of the Majority Holders, the Company shall use commercially reasonable
efforts to, within 60 days, file a registration statement registering the Common
Stock issuable on exercise of this Warrant, and shall use commercially
reasonable efforts to cause such registration statement to remain effective
until the earliest to occur of (i) the date after which all of the Warrant
Shares registered thereunder shall have been sold, (ii) the second (2nd)
anniversary of the effective date of the registration statement and (iii) the
date on which the Holder may sell all Warrant Shares then held by the Holder
without restriction under Rule 144(k) of the Securities Act of 1933, as amended
(the “Securities Act”).  After the expiration of the second anniversary of the
date of this Warrant, the Company shall provide instructions to its transfer
agents that certificates representing the Warrant Shares shall be issued without
a legend if such Warrant Shares are to be issued pursuant to a net cashless
exercise/conversion pursuant to Section 2.2 hereof; provided that the Holder is
not, and represents that it is not, then an “affiliate” of the Company as such
term is defined under Rule 144.

 

5.                                       Notices of Record Date.  Upon (a) any
establishment by the Company of a record date of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend or other distribution, or right or option to acquire
securities of the Company, or any other right, or (b) any capital
reorganization, reclassification, recapitalization, merger or consolidation of
the Company with or into any other Person, any transfer of all or substantially
all the assets of the Company, or any voluntary or involuntary dissolution,
liquidation or winding up of the Company, or the sale, in a single transaction,
of a majority of the Company’s voting stock (whether newly issued, or from
treasury, or previously issued and then outstanding, or any combination
thereof), the Company shall mail to the Holder at least ten (10) business days,
or such longer period as may be required by law, prior to the record date
specified therein and at least ten (10) business days prior to the date
specified in clause (ii) or (iii) hereof, a notice specifying (i) the date
established as the record date for the purpose of such dividend, distribution,
option or right and a description of such dividend, distribution, option or
right, (ii) the date on which any such reorganization, reclassification,
transfer, consolidation, merger, dissolution, liquidation or winding up, or sale
is expected to become effective and (iii) the date, if any, fixed as to when the
holders of record of Common Stock shall be entitled to exchange their shares of
Common Stock for securities or other property deliverable upon such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up.  Nothing herein shall prohibit the Holder from
exercising this Warrant during the ten (10) business day period commencing on
the date of such notice.

 

7

--------------------------------------------------------------------------------


 

6.                                       Exchange of Warrant.  Subject to the
provisions of Section 7 hereof (if and to the extent applicable), this Warrant
shall be exchangeable, upon the surrender hereof by the Holder at the principal
office of the Company, for new warrants of like tenor, each registered in the
name of the Holder or, subject to compliance with applicable federal and state
securities laws, in the name of such other Persons as the Holder may direct
(upon payment by the Holder of any applicable transfer taxes). Each of such new
warrants shall be exercisable for such number of Warrant Shares as the Holder
shall direct, provided that all of such new warrants shall represent, in the
aggregate, the right to purchase the same number of Warrant Shares and cash,
securities or other property, if any, which may be purchased by the Holder upon
exercise of this Warrant at the time of its surrender.

 

7.                                       Transfer Provisions, etc.

 

7.1                                 Restrictions on Transfer.

 

(a)                                  Restrictions.  The Holder, by its
acceptance of this Warrant, agrees to be bound by the provisions of this
Section 7.1 and acknowledges and confirms that this Warrant and any Warrant
Shares issued upon exercise of this Warrant have not been registered under the
Securities Act or any applicable state securities laws, and may not be sold or
transferred except in compliance with and subject to the Securities Act and such
state securities laws.  Unless and until this Warrant and such Warrant Shares
have been registered under the Securities Act and such state securities laws,
the Company may require, as a condition to effecting any sale or transfer of
this Warrant or such Warrant Shares on the books of the Company, an opinion of
counsel reasonably satisfactory to the Company to the effect that an exemption
from registration under the Securities Act and such state securities laws is
available for the proposed transfer or assignment or a certification reasonably
satisfactory to the counsel of the Company in its professional determination
from the transferee that it is an “accredited investor” as defined under the
Securities Act and regulations promulgated thereunder.  Any purported sale or
transfer of this Warrant and/or such Warrant Shares shall be null and void
unless made in compliance with the conditions set forth in this Section 7.1. 
Except as otherwise provided in Section 7.1(b), (a) this Warrant and any warrant
of the Company issued in exchange of or replacement for this Warrant shall be
stamped or otherwise imprinted with a legend in substantially the form set forth
on the cover of this Warrant, (b) each certificate for Warrant Shares issued
upon the exercise of this Warrant and each certificate issued upon the transfer
of any such Warrant Shares shall be stamped or otherwise imprinted with a legend
substantially to the same effect.

 

(b) Termination of Restrictions.    The restrictions imposed by Section 7.1(a)
upon the transferability of this Warrant and the Warrant Shares shall terminate:
(a) when and so long as this Warrant or any such Warrant Shares shall have been
effectively registered under the Securities Act and transferred in compliance
therewith; or (b) when the Company shall have received an opinion of counsel
reasonably satisfactory to it that this Warrant or such Warrant Shares may be
transferred without registration thereof under the Securities Act; provided,
however, that if the Warrant or the Warrant Shares have been held (both legally
and beneficially) by the Holder for at least one (1) year and is proposed to be
sold in compliance with Rule 144 under the Securities Act, no such opinion of
counsel shall be required.  Whenever the legend requirements imposed by
Section 7.1(a) shall terminate as to this Warrant or the Warrant

 

8

--------------------------------------------------------------------------------


 

Shares, the Holder of this Warrant or any Warrant Shares shall be entitled to
receive from the Company, upon request, at the Company’s expense, a new warrant
or a new certificate representing the Warrant Shares, as the case may be, not
bearing the restrictive legend described in Section 7.1(a).

 

(c)                                  Compliance with Securities Laws.  The
Holder, by acceptance hereof, represents to the Company that this Warrant and
any Warrant Shares purchased upon exercise of this Warrant are being acquired
solely for the Holder’s own account and not as a nominee for any other party,
and for investment, and that the Holder will not offer, sell or otherwise
dispose of this Warrant or any such Warrant Shares except under circumstances
that will not result in a violation of the Securities Act or any applicable
state securities laws.  The Holder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment in this Warrant and any Warrant Shares purchased on
exercise or conversion hereof and has the ability to bear the economic risks of
such investment.  The Holder certifies and represents to the Company that it is
an “accredited investor” as defined in Rule 501 of Regulation D promulgated
under the Securities Act and, if not an individual, was not organized for the
purpose of acquiring the Warrants.

 

(d)                                 Mechanics of Transfer.

 

(i)                                     Subject to compliance with the other
provisions of this Section 7.1, any transfer of this Warrant, in whole or in
part, shall occur upon surrender of this Warrant at the principal executive
offices of the Company, together with a duly executed form of assignment, in the
form attached hereto and funds sufficient to pay any transfer taxes payable upon
the making of such transfer and, if required, an opinion of counsel reasonably
acceptable to counsel of the Company in its professional determination
concerning the compliance of such transfer with the Securities Act and
applicable state securities laws.

 

(ii)                                  In the event of any transfer of all or any
portion of this Warrant in accordance with Section 7.1, the Company shall issue
(i) a new warrant of like tenor to the transferee, representing the right to
purchase the number of Warrant Shares, and cash, securities or other property,
if any, which were purchasable by the Holder of the transferred portion of this
Warrant at the time of said transfer, and (ii) a new warrant of like tenor to
the Holder, representing the right to purchase the number of Warrant Shares, if
any, and cash, securities or other property, if any, purchasable by the Holder
of the un-transferred portion of this Warrant.  Until this Warrant or any
portion thereof is transferred on the books of the Company, the Company may
treat the Holder as the absolute holder of this Warrant and all right, title and
interest therein for all purposes, notwithstanding any notice to the contrary.

 

(e)                                  No Restrictions on Transfer.  Subject to
compliance with applicable federal and state securities laws and the foregoing
provisions of this Section 7.1, this Warrant and any portion hereof, the Warrant
Shares and the rights hereunder may be transferred by the Holder in its sole
discretion at any time and to any Person or Persons, including without
limitation Affiliates and affiliated groups of such Holder, without the consent
of the Company.

 

9

--------------------------------------------------------------------------------


 

7.2                                 Warrant Register.  The Company shall keep at
its principal office a register for the registration, and registration of
transfers, of the Warrants.  The name and address of each Holder of one or more
of the Warrants, each transfer thereof and the name and address of each
transferee of one or more of the Warrants shall be registered in such register. 
The Company shall give to any Holder of a Warrant promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered Holders of the Warrants.

 

8.                                       Lost, Stolen or Destroyed Warrant. 
Upon receipt by the Company of evidence satisfactory to it of loss, theft,
destruction or mutilation of this Warrant and, in the case of loss, theft or
destruction, on delivery of a customary affidavit of the Holder and customary
unsecured indemnity agreement, or, in the case of mutilation, upon surrender of
this Warrant, the Company at its expense will execute and deliver, or will
instruct its transfer agent to execute and deliver, a new Warrant of like tenor
and date and representing the same rights represented by such lost, stolen,
destroyed or mutilated warrant and any such lost, stolen, mutilated or destroyed
Warrant thereupon shall become void.

 

9.                                       General.

 

9.1                                 Authorized Shares, Reservation of Warrant
Shares for Issuance.  At all times while this Warrant is outstanding, the
Company shall maintain its corporate authority to issue, and shall have
authorized and reserved for issuance upon exercise of this Warrant, such number
of shares of Common Stock, and any other capital stock or other securities as
shall be sufficient to perform its obligations under this Warrant (after giving
effect to any and all adjustments to the number and kind of Warrant Shares
purchasable upon exercise of this Warrant).

 

9.2                                 No Impairment.  The Company will not, by
amendment of its Certificate of Incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issuance or sale of
securities, sale or other transfer of any of its assets or properties, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Warrant, but will at all times in good faith assist in
the carrying out of all such terms and in the taking of all such action as may
be necessary or appropriate in order to protect the rights of the Holder
hereunder against impairment. Without limiting the generality of the foregoing,
the Company (a) will not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the amount payable therefor
on such exercise, and (b) will take all action that may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of this Warrant.

 

9.3                                 No Rights as Stockholder.  Except as
provided herein (including Sections 3 and 5), the Holder shall not be entitled
to vote or to receive dividends or to be deemed the holder of Common Stock that
may at any time be issuable upon exercise of this Warrant for any purpose
whatsoever, nor shall anything contained herein be construed to confer upon the
Holder any of the rights of a stockholder of the Company or any right to vote
for the election of directors or upon any matter submitted to stockholders at
any meeting thereof, or to give or withhold consent to any corporate action
(whether upon any recapitalization, issuance or reclassification of stock,
change of par value or change of stock to no par value, consolidation, merger or

 

10

--------------------------------------------------------------------------------


 

conveyance or otherwise), or to receive notice of meetings (except to the extent
otherwise provided in this Warrant), or to receive dividends or subscription
rights, until the Holder shall have exercised this Warrant and been issued
Warrant Shares in accordance with the provisions hereof and continues to hold
Warrant Shares.

 

9.4                                 Notices. Any notices, reports or other
correspondence (hereinafter collectively referred to as “correspondence”)
required or permitted to be given hereunder shall be sent by postage prepaid
first class mail, overnight courier or facsimile transmission, or delivered by
hand to the party to whom such correspondence is required or permitted to be
given hereunder. The date of giving any notice shall be the date of its actual
receipt.

 

(a)                                  All correspondence to the Company shall be
addressed as follows:

 

Particle Drilling Technologies, Inc.

808 Travis, Suite 850
Houston, Texas 77002

Attn:  Chief Financial Officer

Facsimile: (713) 224-6361

 

with a copy to:

 

Vinson & Elkins LLP

First City Tower

1001 Fannin Street, Suite 2300

Houston, Texas 77002-676

Attn:  Keith Fullenweider

 

Facsimile: (713) 758-2346

 

(b)                                 All correspondence to the Holder shall be
addressed to the Holder at its address appearing in the books maintained by the
Company.

 

10.                                 Amendment and Waiver.  No failure or delay
of the Holder in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Holder are cumulative and
not exclusive of any rights or remedies which it would otherwise have. Any term
of this Warrant may be amended or waived upon the written consent of the Company
and the Majority Holders, which amendment or waiver will be effective on all
holders of this Warrant or any warrant issued on transfer hereof.

 

11.                                 Governing Law.  This Warrant shall be
governed by and construed in accordance with the laws of the State of New York,
as such laws are applied to contracts entered into and wholly to be performed
within the State of New York and without giving effect to any principles of
conflicts or choice of law that would result in the application of the laws of
any other jurisdiction.

 

11

--------------------------------------------------------------------------------


 

12.                                 Covenants To Bind Successor and Assigns. 
All covenants, stipulations, promises and agreements in this Warrant contained
by or on behalf of the Company shall bind its successors and assigns, whether so
expressed or not.

 

13.                                 Severability.  In case any one or more of
the provisions contained in this Warrant shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.  The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

14.                                 Construction.  The definitions of this
Warrant shall apply equally to both the singular and the plural forms of the
terms defined. Wherever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The section and paragraph
headings used herein are for convenience of reference only, are not part of this
Warrant and are not to affect the construction of or be taken into consideration
in interpreting this Warrant.

 

15.                                 Remedies. The Holder, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
will be entitled to specific performance of its rights under this Warrant. The
Company agrees that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by it of the provisions of this Warrant and
hereby agrees to waive the defense in any action for specific performance that a
remedy at law would be adequate. In any action or proceeding brought to enforce
any provision of this Warrant or where any provision hereof is validly asserted
as a defense, the successful party to such action or proceeding shall be
entitled to recover reasonable attorneys’ fees in addition to any other
available remedy.

 

[SIGNATURE PAGE TO FOLLOW]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Common Stock Purchase Warrant
as of the date first written above.

 

 

 

COMPANY:

 

 

 

 

PARTICLE DRILLING TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

NOTICE AND

SUBSCRIPTION

 

To:                              Particle Drilling Technologies, Inc.

808 Travis, Suite 850

Houston, Texas 77002

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the attached Warrant for, and to exercise thereunder,
               shares of Common Stock, of PARTICLE DRILLING TECHNOLOGIES, INC.,
a Nevada corporation (the “Company”), and tenders herewith payment of
$                  , representing the aggregate purchase price for such shares
based on the price per share provided for in such Warrant. Such payment is being
made in accordance with Section 2.2(a) of the attached Warrant.

 

The undersigned hereby represents and warrants as follows:

 

(a)                                  the undersigned is acquiring such shares of
Common Stock for its own account for investment and not for resale or with a
view to distribution thereof in violation of the Securities Act of 1933, as
amended, and the regulations promulgated thereunder (the “Securities Act”); and

 

(b)                                 the undersigned is an “accredited investor”
as defined in Rule 501 of Regulation D promulgated under the Securities Act and
was not organized for the purpose of acquiring the Warrant or such shares of
Common Stock.  The undersigned’s financial condition is such that it is able to
bear the risk of holding such securities for an indefinite period of time and
the risk of loss of its entire investment.  The undersigned has sufficient
knowledge and experience in investing in companies similar to the Company so as
to be able to evaluate the risks and merits of its investment in the Company.

 

Please issue a certificate or certificates for such shares of Common Stock in
the following name or names and denominations and deliver such certificate or
certificates to the person or persons listed below at their respective address
set forth below:

 

                                                                       

                                                                       

                                                                       

                                                                       

 

If said number of shares of Common Stock shall not be all the shares of Common
Stock issuable upon exercise of the attached Warrant, a new Warrant is to be
issued in the name of the

 

--------------------------------------------------------------------------------


 

undersigned for the remaining balance of such shares of Common Stock less any
fraction of a share of Common Stock paid in cash pursuant to Section 2.2(a) of
the attached warrant.

 

Dated:

 

,

 

 

 

 

 

 

 

 

Signature

 

The undersigned Particle Drilling Technologies, Inc. hereby acknowledges receipt
of this Notice and Subscription and authorizes issuance of the shares of Common
Stock described above.

 

Particle Drilling Technologies, Inc.

 

By:

 

 

Title:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT

 

(To be executed upon assignment of Warrant)

 

For value received,
                                                                     hereby
sells, assigns and transfers unto                                      the
attached Warrant [    % of the attached Warrant], together with all right, title
and interest therein, and does hereby irrevocably constitute and appoint
                                         attorney to transfer said Warrant [said
percentage of said Warrant] on the books of PARTICLE DRILLING TECHNOLOGIES,
INC., a Nevada corporation, with full power of substitution in the premises.

 

If not all of the attached Warrant is to be so transferred, a new Warrant is to
be issued in the name of the undersigned for the balance of said Warrant.

 

The undersigned hereby agrees that it will not sell, assign, or transfer the
right, title and interest in and to the Warrant unless applicable federal and
state securities laws have been complied with.

 

 

Dated:

 

,

 

 

 

 

 

 

 

 

 

Signature

 

--------------------------------------------------------------------------------


 

FORM OF CONVERSION NOTICE

 

To Particle Drilling Technologies, Inc.:

 

The undersigned registered holder of the attached Warrant hereby irrevocably
converts such Warrants with respect to                 (1) Warrant Shares which
such holder would be entitled to receive upon the exercise hereof, and requests
that the certificates for such shares be issued in the name of, and delivered to
                                  , whose address is as follows:

 

                                                                       

                                                                       

                                                                       

                                                                       

 

Such conversion is being made in accordance with Section 2.2(b) of the attached
Warrant.  The undersigned hereby represents and warrants as follows:

 

(a)                                  the undersigned is acquiring such shares of
Common Stock for its own account for investment and not for resale or with a
view to distribution thereof in violation of the Securities Act; and

 

(b)                                 the undersigned is an “accredited investor”
as defined in Rule 501 of Regulation D promulgated under the Securities Act and
was not organized for the purpose of acquiring the Warrant or such shares of
Common Stock.  The undersigned’s financial condition is such that it is able to
bear the risk of holding such securities for an indefinite period of time and
the risk of loss of its entire investment.  The undersigned has sufficient
knowledge and experience in investing in companies similar to the Company so as
to be able to evaluate the risks and merits of its investment in the Company.

 

Dated:

 

 

 

(Signature must conform in all respects to name of
holder as specified on the face of Warrant)

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)               Insert here the number of Warrant Shares into which the
Warrant is convertible (or, in the case of a partial conversion, the number of
Warrant Shares as to which the Warrants evidenced by this Warrant Certificate
are then being converted). In the case of a partial conversion, a new Warrant
Certificate will be issued and delivered, representing the unconverted portion
of the Warrants, to the holder surrendering this Warrant Certificate.

 

--------------------------------------------------------------------------------


 

 

(Street Address)

 

 

 

 

 

 

 

 

 

 

 

(City)

(State)

(Zip Code)

 

The undersigned Particle Drilling Technologies, Inc. hereby acknowledges receipt
of this Conversion Notice and authorizes issuance of the shares of Common Stock
described above.

 

Particle Drilling Technologies, Inc.

 

By:

 

 

Title:

 

 

Date:

 

 

 

1.2.

 

--------------------------------------------------------------------------------